 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT TACOMA
 8
 9     AARON PAUL KHAMNOY,
                                                        NO. 3:19-cv-06223-BHS
10                           Plaintiff,
                                                        JOINT STATUS REPORT AND
11
                 v.                                     DISCOVERY PLAN
12
        NATIONAL RAILROAD PASSENGER
13      CORPORATION, d.b.a. AMTRAK; and
        DOES ONE THROUGH FIFTY.
14

15
                             Defendant.
16

17          Plaintiff, by and through his counsel of record, and Defendant, by and through its

18   counsel of record, present this Joint Status Report and Discovery Plan.
19          1.        Statement of Nature & Complexity of Case.
20
            This case arises out the December 18, 2017 derailment of Amtrak Cascades Train 501
21
     in DuPont, Washington. Defendant National Railroad Passenger Corporation (hereinafter
22
     Amtrak) does not contest liability for compensatory damages proximately caused by the
23

24   derailment of Train 501.

25
26
      JOINT STATUS REPORT                                          LAW OFFICES OF JONGWON YI, LLC
27    AND DISCOVERY PLAN                                      6919 LAKEWOOD DR. W, STE D2, TACOMA, WA 98467
                                                                     (253) 474-5555 | (253) 474-5585 (FAX)
28
                                                                  BRENEMAN GRUBE OREHOSKI, PLLC
                                                                1200 FIFTH AVE., STE 625, SEATTLE, WA 98101
      1 OF 12                                                        (206) 770-7606 | (206) 770-7607 (FAX)

31
                2.   Proposed Deadline for Joining Additional Parties.
 1
             Plaintiff proposes April 3, 2020 as the deadline for seeking to join additional parties, if
 2

 3   any. Defendant proposes July 31, 2020 as the deadline for seeking to join additional parties, if any.

 4           3.      No Consent to Magistrate.
 5           The parties do not consent to assignment of this case to a full time United States
 6
     Magistrate Judge.
 7
             4.      Fed. R. Civ. P. 26(f)(3) Discovery Plan.
 8
             The Rule 26 conference was completed on March 9, 2020.
 9

10                   A.      Initial Disclosures.

11           The parties plan to exchange initial disclosures on or before March 16, 2020 per the

12   Court’s scheduling order.
13                   B.      Subjects, Timing, and Potential Phasing of Discovery.
14
             The parties assert that discovery may be needed on medical causation and damages,
15
     which should be obtained by methods including, but not limited to, interrogatories, requests for
16
     production, requests for admission, and depositions.
17

18           The Parties do not anticipate any specific deviations from the federal and local rules

19   regarding the subjects, timing and potential phasing of discovery. The Parties will work together

20   to conduct all discovery as promptly and efficiently as possible.
21
                     C.      Electronically Stored Information.
22
             No discovery of electronically stored information is anticipated at the present time.
23
                     D.      Privilege Issues.
24
             At the present time, the parties do not foresee any unusual issues regarding claims of
25
26   privilege.
      JOINT STATUS REPORT                                             LAW OFFICES OF JONGWON YI, LLC
27    AND DISCOVERY PLAN                                         6919 LAKEWOOD DR. W, STE D2, TACOMA, WA 98467
                                                                        (253) 474-5555 | (253) 474-5585 (FAX)
28
                                                                     BRENEMAN GRUBE OREHOSKI, PLLC
                                                                   1200 FIFTH AVE., STE 625, SEATTLE, WA 98101
      2 OF 12                                                           (206) 770-7606 | (206) 770-7607 (FAX)

31
                    E.     Proposed Limitations on Discovery.
 1
            Plaintiff proposes discovery within the limitations set forth in the Federal Rules of Civil
 2

 3   Procedure.

 4          Defendant asserts that discovery should be limited to damages issues.
 5                  F.     Discovery-Related Orders
 6
            No discovery motions are anticipated at the present time.
 7
            5. Local Civil Rule 26(f)(1) Topics:
 8
                    A.     Prompt Case Resolution.
 9

10          The parties decline to participate in the Individualized Trial Program.

11                  B.     Alternative Dispute Resolution.

12          The parties believe that mediation under LCR 39.1(c) might be appropriate at the
13   conclusion of discovery.
14
                    C.     Related Cases:
15
                    1. USDC – TAC Cause No. 2:18-cv-00072
16                     Hon. Benjamin H. Settle
17                     Pennie Cottrell v. NRPC

18                  2. USDC – TAC Cause No. 2:18-cv-00093
19                      Hon. Benjamin H. Settle
                        Cecilia Goetz v. NRPC
20

21                  3. USDC – TAC Cause No. 2:18-cv-00134
                       Hon. Benjamin H. Settle
22                     Aaron Harris v. NRPC
23
                    4. USDC – TAC Cause No. 3:18-cv-05062
24                     Hon. Benjamin H. Settle
25                     Donald Jones; Reya Rezai v. NRPC

26
      JOINT STATUS REPORT                                           LAW OFFICES OF JONGWON YI, LLC
27    AND DISCOVERY PLAN                                       6919 LAKEWOOD DR. W, STE D2, TACOMA, WA 98467
                                                                      (253) 474-5555 | (253) 474-5585 (FAX)
28
                                                                   BRENEMAN GRUBE OREHOSKI, PLLC
                                                                 1200 FIFTH AVE., STE 625, SEATTLE, WA 98101
      3 OF 12                                                         (206) 770-7606 | (206) 770-7607 (FAX)

31
                5. USDC – SEA Cause No. 2:18-cv-00190
 1                 Hon. Ricardo S. Martinez
 2                 Hilario Valdez, et al. v. NRPC

 3              6. USDC – TAC Cause No. 3:18-cv-05106
 4                 Hon. Benjamin H. Settle
                   Madeleine Garza v. NRPC
 5

 6              7. USDC – TAC Cause No. 2:18-cv-00648
                   Hon. Benjamin H. Settle
 7                 Dale Skyllingstad v. NRPC
 8
                8. USDC – TAC Cause No. 2:18-cv-00086
 9
                   Hon. Benjamin H. Settle
10                 Blaine Wilmotte v. NRPC
11
                9. USDC – TAC Cause No. 3:18-cv-05366
12                 Hon. Benjamin H. Settle
13                 Drew Mitchem v. NRPC

14              10. USDC – TAC Cause No. 3:18-cv-05415
15                  Hon. Benjamin H. Settle
                    Diana Rincon v. NRPC
16

17              11. USDC – TAC Cause No. 3:18-cv-05448
                    Hon. Benjamin H. Settle
18                  Jason Cates v. NRPC
19
                12. USDC – TAC Cause No. 3:18-cv-05451
20                  Hon. Benjamin H. Settle
                    Megan Douglas v. NRPC
21

22              13. USDC – TAC Cause No. 3:18-cv-05452
                    Hon. Benjamin H. Settle
23
                    Rudolph Wetzel v. NRPC
24
                14. USDC – TAC Cause No. 3:18-cv-05498
25
                    Hon. Benjamin H. Settle
26                  Angela Ward; Kenneth Ward v. NRPC
     JOINT STATUS REPORT                                LAW OFFICES OF JONGWON YI, LLC
27   AND DISCOVERY PLAN                            6919 LAKEWOOD DR. W, STE D2, TACOMA, WA 98467
                                                          (253) 474-5555 | (253) 474-5585 (FAX)
28
                                                       BRENEMAN GRUBE OREHOSKI, PLLC
                                                     1200 FIFTH AVE., STE 625, SEATTLE, WA 98101
     4 OF 12                                              (206) 770-7606 | (206) 770-7607 (FAX)

31
 1              15. USDC – TAC Cause No. 3:18-cv-05564

 2                 Hon. Benjamin H. Settle
                   Donnell Linton v. NRPC
 3

 4              16. USDC – TAC Cause No. 3:18-cv-05576
                    Hon. Benjamin H. Settle
 5                  Joshua Hartley v. NRPC
 6
                17. USDC – TAC Cause No. 3:18-cv-05584
 7                  Hon. Benjamin H. Settle
                    Patricia Freeman v. NRPC
 8
 9

10              18. USDC – TAC Cause No. 3:18-cv-005572
                   Hon. Benjamin H. Settle
11
                   Karen and Kevin Barrett v. NRPC
12
                19. USDC – TAC Cause No. 3:18-cv-05594
13
                   Hon. Benjamin H. Settle
14
                   Jacob Burke and Belinda Cottrell-Burke v. NRPC
15
                20. USDC – TAC Cause No. 3:18-cv-05617
16
                    Hon. Benjamin H. Settle
17                  Dona Linton and Q.L. v. NRPC

18              21. USDC – TAC Cause No. 3:18-cv-05629
19                  Hon. Benjamin H. Settle
                    Yu-Tsen Yu v. NRPC
20

21              22. USDC – TAC Cause No. 3:18-cv-05684
                    Hon. Benjamin H. Settle
22                  Zhiming Zhuang et al v. NRPC
23

24              23. USDC-SEA Cause No. 2:18-cv-01298
                    Hon. James L. Robart
25                  T.B. v. NRPC, et al.

26
     JOINT STATUS REPORT                                   LAW OFFICES OF JONGWON YI, LLC
27   AND DISCOVERY PLAN                               6919 LAKEWOOD DR. W, STE D2, TACOMA, WA 98467
                                                             (253) 474-5555 | (253) 474-5585 (FAX)
28
                                                          BRENEMAN GRUBE OREHOSKI, PLLC
                                                        1200 FIFTH AVE., STE 625, SEATTLE, WA 98101
     5 OF 12                                                 (206) 770-7606 | (206) 770-7607 (FAX)

31
 1              24. USDC-TAC Cause No. 3:18-cv-05823

 2                 Hon. Benjamin H. Settle
                   Laura and Albert Vaughns v NRPC
 3

 4              25. USDC – TAC Cause No. 3:18-cv-05776
                    Hon. Benjamin H. Settle
 5                  Hannah Near v. NRPC, et al
 6
                26. USDC – TAC Cause No. 3:18-cv-05784
 7                  Hon. Benjamin H. Settle
                    Ngoc Anh Phan; Long Phan v. NRPC, et al
 8
 9              27. USDC – TAC Cause No. 3:18-cv-05785
                    Hon. Benjamin H. Settle
10
                    Emily Torjusen v. NRPC, et al
11              28. USDC – TAC Cause No. 3:18-cv-05788
                    Hon. Benjamin H. Settle
12
                    Amanda Uhlarik v. NRPC, et al
13
                29. USDC – TAC Cause No. 3:18-cv-05840
14
                    Hon. Benjamin H. Settle
15                  Phillip Riedel v. NRPC
16
                30. USDC – TAC Cause No. 3:18-cv-05844
17                  Hon. Benjamin H. Settle
                    Daniella Fenelon v. NRPC
18

19              31. USDC – TAC Cause No. 3:18-cv-05880
                    Hon. Benjamin H. Settle
20
                    Robert Snyder; Michelle Snyder v. NRPC
21
                32. USDC – TAC Cause No. 3:18-cv-05883
22
                    Hon. Benjamin H. Settle
23                  Brook Spurgeon v. NRPC

24
                33. USDC – TAC Cause No. 3:18-cv-05956
25                  Hon. Benjamin H. Settle
                    Eran Howarth v. NRPC
26
     JOINT STATUS REPORT                                   LAW OFFICES OF JONGWON YI, LLC
27   AND DISCOVERY PLAN                               6919 LAKEWOOD DR. W, STE D2, TACOMA, WA 98467
                                                             (253) 474-5555 | (253) 474-5585 (FAX)
28
                                                          BRENEMAN GRUBE OREHOSKI, PLLC
                                                        1200 FIFTH AVE., STE 625, SEATTLE, WA 98101
     6 OF 12                                                 (206) 770-7606 | (206) 770-7607 (FAX)

31
                34. USDC – TAC Cause No. 3:18-cv-05972
 1                  Hon. Benjamin H. Settle
 2                  Shauna Stern; Brian Stern v. NRPC

 3              35. USDC – TAC Cause No. 3:19-cv-05211
 4                  Hon. Benjamin H. Settle
                    Michael Abera v. NRPC
 5

 6              36. USDC – TAC Cause No. 3:19-cv-05234
                    Hon. Benjamin H. Settle
 7                  Adrian Thompson v. NRPC
 8
                37. USDC – TAC Cause No. 3:19-cv-05235
 9                  Hon. Benjamin H. Settle
10                  Selam Araya v. NRPC

11              38. USDC – TAC Cause No. 3:19-cv-05252
12                  Hon. Benjamin H. Settle
                    Tiffani Vincent v. NRPC
13

14              39. USDC – TAC Cause No. 3:19-cv-05534
                    Hon. Benjamin H. Settle
15                  Gary Emmons and Cathy Emmons v. NRPC
16
                40. USDC – TAC Cause No. 3:19-cv-05417
17                  Hon. Benjamin H. Settle
18                  Hana Haque v. NRPC, et al

19              41. USDC – TAC Cause No. 3:19-cv-05553
20                  Hon. Benjamin H. Settle
                    Kylie Steele v. NRPC
21
                42. USDC – TAC Cause No. 3:19-cv-06066
22
                    Hon. Benjamin H. Settle
23                  Sarchami et al v. NRPC
24
                43. USDC – TAC Cause No. 3:20-cv-05018
25                  Hon. Benjamin H. Settle
                    Karnes et al v. NRPC
26
     JOINT STATUS REPORT                                LAW OFFICES OF JONGWON YI, LLC
27   AND DISCOVERY PLAN                            6919 LAKEWOOD DR. W, STE D2, TACOMA, WA 98467
                                                          (253) 474-5555 | (253) 474-5585 (FAX)
28
                                                       BRENEMAN GRUBE OREHOSKI, PLLC
                                                     1200 FIFTH AVE., STE 625, SEATTLE, WA 98101
     7 OF 12                                              (206) 770-7606 | (206) 770-7607 (FAX)

31
 1                  44. USDC – TAC Cause No. 3:19-cv-06099
 2                      Hon. Benjamin H. Settle
                        Leonard et al v. NRPC
 3

 4                  45. USDC – TAC Cause No. 3:19-cv-06180
                        Hon. Benjamin H. Settle
 5                      Allen v. NRPC
 6
                    D.      Discovery Management.
 7
            The parties request a discovery deadline 120 days prior to the trial date. The Parties do not
 8
     anticipate any unusual discovery management outside the standard pretrial deadlines. The Parties
 9
     will work cooperatively to promote expedient discovery. The Parties agree that discovery should
10

11   proceed pursuant to the Federal and Local Rules, according to the schedule outlined herein. The

12   parties request that this case and the Related Cases be assigned to a single judge for purposes
13   of pretrial discovery management. All claims involving the derailment at issue in this litigation
14
     are already assigned to the Honorable Benjamin Settle and therefore any overlapping discovery
15
     issues are expected to be addressed uniformly.
16
                    E.      Anticipated Discovery Sought.
17

18          Interrogatories, Requests for Production, Requests for Admission, and depositions

19   related to medical causation and damages.

20          Defendant does not believe that discovery into liability issues is necessary or permitted
21   given its admission of liability for compensatory damages proximately caused by the subject
22
     incident. Defendant anticipates seeking targeted discovery on Plaintiff’s claims for general and
23
     special damages, including on medical treatment and expenses and wage loss.
24
                    F.      Phasing of Motions.
25
26          The parties do not anticipate phasing motions to facilitate early resolution of potentially
      JOINT STATUS REPORT                                            LAW OFFICES OF JONGWON YI, LLC
27    AND DISCOVERY PLAN                                        6919 LAKEWOOD DR. W, STE D2, TACOMA, WA 98467
                                                                       (253) 474-5555 | (253) 474-5585 (FAX)
28
                                                                    BRENEMAN GRUBE OREHOSKI, PLLC
                                                                  1200 FIFTH AVE., STE 625, SEATTLE, WA 98101
      8 OF 12                                                          (206) 770-7606 | (206) 770-7607 (FAX)

31
     dispositive issues.
 1
                    G.      Preservation of Discoverable Information.
 2

 3          At the present time, the parties do not have preliminary issues relating to the

 4   preservation of discovery information.
 5                  H.      Privilege Issues.
 6
            The parties agree to comply with the procedures for handling inadvertent production of
 7
     privileged information contained in Fed. R. Civ. P. 26(b)(5)(B). The parties have no other
 8
     privilege waiver issues at this time.
 9

10                  I.      Model Protocol for Discovery of ESI.

11          The parties do not anticipate that a protocol for discovery of ESI will be necessary.

12                  J.      Alternatives to Model ESI Protocol.
13          The parties do not anticipate that alternatives to the model protocol for discovery of ESI
14
     will be necessary.
15
            6.      Completion of Discovery.
16
            Plaintiff believes discovery can be completed by December 2020.
17

18          Defendant believes discovery can be completed by September 2021.

19          7.      No Bifurcation.

20          The parties do not believe bifurcation is necessary.
21
            8.      Individual Trial Program and ADR.
22
            The parties will engage in pretrial mediation pursuant to Local Civil Rule 39.1(c), and
23
     will work together to determine what discovery needs to occur prior to ADR. The parties decline
24
     to participate in the Individualized Trial Program.
25
26
      JOINT STATUS REPORT                                           LAW OFFICES OF JONGWON YI, LLC
27    AND DISCOVERY PLAN                                       6919 LAKEWOOD DR. W, STE D2, TACOMA, WA 98467
                                                                      (253) 474-5555 | (253) 474-5585 (FAX)
28
                                                                     BRENEMAN GRUBE OREHOSKI, PLLC
                                                                   1200 FIFTH AVE., STE 625, SEATTLE, WA 98101
      9 OF 12                                                           (206) 770-7606 | (206) 770-7607 (FAX)

31
             9.     Other Suggestions for Shortening or Simplifying Case.
 1
             Counsel will work toward shortening and simplifying the case but have no specific
 2

 3   suggestions at this time.

 4           10.    Trial Date.
 5           Plaintiff believes that the case will be ready for trial by March 2021.
 6
             Defendant believes that the matter cannot be ready for trial until January 2022 given
 7
     that other matters arising out of same derailment have already been set for trial into December
 8
     2021.
 9

10           11. Jury Trial.

11           The case will be tried by a jury.

12           12. Number of Trial Days.
13           The parties anticipate that trial will take approximately 5 court days.
14
             13. Trial Counsel
15
             Plaintiff’s Trial Counsel:
16
             Jongwon Yi
17           Law Offices of Jongwon Yi, LLC
             6919 Lakewood Dr. W, Suite D2
18           Tacoma, WA 98467-3220
19
             Joseph A. Grube
20           Karen Orehoski
             Breneman Grube Orehoski, PLLC
21           1200 Fifth Avenue, Suite 625
             Seattle, WA 98101
22

23

24

25
26
      JOINT STATUS REPORT                                            LAW OFFICES OF JONGWON YI, LLC
27    AND DISCOVERY PLAN                                        6919 LAKEWOOD DR. W, STE D2, TACOMA, WA 98467
                                                                       (253) 474-5555 | (253) 474-5585 (FAX)
28
                                                                    BRENEMAN GRUBE OREHOSKI, PLLC
                                                                  1200 FIFTH AVE., STE 625, SEATTLE, WA 98101
      10 OF 12                                                         (206) 770-7606 | (206) 770-7607 (FAX)

31
            Defendant’s Trial Counsel:
 1
            Andrew G. Yates
 2          Tim Wackerbarth
            Warren E. Babb, Jr.
 3          Lane Powell
            1420 Fifth Avenue, Suite 4200
 4          Seattle, WA 98111
            Attorneys for: Amtrak
 5
            Mark S. Landman
 6          John A. Bonventre
            Landman, Corsi, Ballaine & Ford
 7          120 Broadway, 13th Floor
            New York, NY 10271
 8          Attorneys for: Amtrak
 9
            14. Trial Date Conflicts.
10
            Plaintiff’s counsel currently have a ten-day trial set for Clark County Superior Court
11
     (cause no. 18-2-05414-5) for March 8, 2021.
12

13          Defendant’s counsel has trial settings as follows: 03.23.2020, 04.07.2020, 04.20.2020,

14   04.28.2020, 05.12.2020, 05.26.2020, 06.09.2020, 06.23.2020, 08.25.2020, 09.15.2020,

15   09.29.2020, 10.20.2020, 11.10.2020, 12.01.2020, 01.12.2021, 02.02.2021, 02.16.2021,
16   03.09.2021, 03.23.2021, 04.13.2021, 04.27.2021, 05.04.2021, 05.11.2021, 05.18.2021,
17
     06.01.2021; 06.15.21; 08.31.2021, 09.14.2021, 09.28.21, 10.12.21, 10.26.21, 11.09.21, 12.07.21.
18
            14. Corporate Disclosure Statement.
19
            Defendant has filed its corporate disclosure statement pursuant to Fed. R. Civ. P. 7.1
20

21   and LCR 7.1.

22          15. Service.

23          Defendant has been served.
24
            The parties stipulate that all service of documents not filed with the Court, including but
25
     not limited to, discovery requests, discovery responses, deposition notices, disclosures, and
26
      JOINT STATUS REPORT                                           LAW OFFICES OF JONGWON YI, LLC
27    AND DISCOVERY PLAN                                       6919 LAKEWOOD DR. W, STE D2, TACOMA, WA 98467
                                                                      (253) 474-5555 | (253) 474-5585 (FAX)
28
                                                                   BRENEMAN GRUBE OREHOSKI, PLLC
                                                                 1200 FIFTH AVE., STE 625, SEATTLE, WA 98101
      11 OF 12                                                        (206) 770-7606 | (206) 770-7607 (FAX)

31
     correspondence, may be made by electronic service via electronic service (email). Electronic
 1
     service made by 5:00 p.m. Pacific time on any business day shall be considered equivalent to
 2

 3   personal service on that business day. Electronic service after 5:00 p.m. or on a Saturday,

 4   Sunday, or federal holiday shall be deemed service the next business day. Service by any other
 5   means shall be governed by the Federal Rules of Civil Procedure and the Local Civil Rules of
 6
     the United States District Court, Western District of Washington.
 7
            16.     Request for Trial Setting Conference
 8
            Plaintiff requests that the Court set an in-person Rule 26 Case Conference or Trial
 9

10   Setting Conference.

11          Defendant does not believe an in-person conference is necessary.

12
            DATED this 10th day of March 2020.
13
     LAW OFFICES OF JONGWON YI, LLC                  BRENEMAN GRUBE OREHOSKI, PLLC
14   By: /s/ Jongwon Yi                              By: /s/ Joseph A. Grube
     Jongwon Yi, WSBA #31470                         Joseph A. Grube WSBA #26476
15   Attorney for Plaintiff                          By: /s/ Karen Orehoski
     jy@jyilaw.com                                   Karen Orehoski, WSBA #35855
16
                                                     joe@bgotrial.com
17                                                   karen@bgotrial.com

18   Attorneys for Plaintiff                         Attorneys for Plaintiff
19
     LANE POWELL PC
20
     By: s/ Andrew G. Yates
21   Tim D. Wackerbarth, WSBA No. 13673
     wackerbartht@lanepowell.com
22   Andrew G. Yates, WSBA No. 34239
     yatesa@lanepowell.com
23   Warren E. Babb, Jr., WSBA No. 13410
     babbw@lanepowell.com
24   Attorneys for Defendant National Railroad Passenger Corporation
25
26
      JOINT STATUS REPORT                                         LAW OFFICES OF JONGWON YI, LLC
27    AND DISCOVERY PLAN                                     6919 LAKEWOOD DR. W, STE D2, TACOMA, WA 98467
                                                                    (253) 474-5555 | (253) 474-5585 (FAX)
28
                                                                 BRENEMAN GRUBE OREHOSKI, PLLC
                                                               1200 FIFTH AVE., STE 625, SEATTLE, WA 98101
      12 OF 12                                                      (206) 770-7606 | (206) 770-7607 (FAX)

31
